Title: To Alexander Hamilton from Edmund Randolph, 21 June 1792
From: Randolph, Edmund
To: Hamilton, Alexander



Philadelphia, June 21, 1792.
Sir,

I understand from your communication of the 2d instant, that you do not wish my opinion upon any other point, than that which seems to have produced a schism between the Gentlemen of the NewYork and Virginia bar. The former are interpreted to declare, that sixty Cents and no more are demandable by the Collectors for every entry of an inward Cargo directed to be made in conformity with the Coasting Act, and for receiving of, and qualifying to, every manifest of vessels licensed to trade under that act. The latter, on the other hand, decide, that the Collectors may demand for every such entry sixty Cents, and for receiving of, and qualifying to, every such manifest sixty Cents.
It is natural to ask, whether this entry and this receiving of, and qualifying to a manifest be distinct services, or whether the latter be involved in the former.

I. The instances of entry are to be found in the 27th and 28th sections: for example,
1. Where a vessel of 20 tons or upwards, licensed to trade not having ardent spirits exceeding 400 gallons, arrives from one district to another in the same state, or from a district in one state to a district in the next adjoining state, with goods of the growth or manufacture of the United States only.
2. Where such a vessel has received one of the duplicate manifests from the Collector or Surveyor of the port, at which the cargo was taken on board.
II. The Collectors are to receive and qualify to manifests in the following cases.
1. In the case of a Clearing Manifest under the 24th section.

2. Of returning one of the duplicate Manifests to the Master under the 25th section.
3. So under the 26th section.
4. Of a licensed vessel under the 27th section having particular cargoes.
5. Of all other licensed vessels under the 28th section not having particular cargoes.
III. The only example of receiving without qualifying to a manifest, is in the case of the duplicate Manifest, delivered at the port of destination.
IV. Lastly, the Collectors are sometimes to receive and qualify to manifests, as in the 24th section, without granting an entry or permit:
In others they are to receive and qualify to manifests, and grant permits to proceed to the place of destination, as in the 25th and 26th sections:
In others they are to receive and qualify to manifests, and grant permits to unload, as in the 27th and 28th sections. I presume too that according to these two sections, an entry is to be made.
1. The result from hence is, that the receiving of and qualifying to, manifests under the 24th section, is a service standing by itself, and independent of, both entry and permit:

2. The like service under the 25th and 26th sections is connected with a permit to proceed; and,
3. The like service under the 27th and 28th sections is connected with both an entry and a permit.
The three fees in the 31st section, which claim our present attention, are
1. For every entry of an inward cargo directed to be made in conformity with the act, and for receiving of, and qualifying to every manifest of vessels licensed to trade, sixty cents:
2. For a permit to land goods of a foreign growth or manufacture, twenty Cents:
3. For every permit to proceed to the place of destination, twenty five Cents.
Now according to the Gentlemen of New-York, there is no fee for the first service because the entry and manifest do not concur; nor can there be any for the second and third, unless the fee for the permit and entry involve the receiving of and qualifying to a manifest, as a part of the act of granting a permit or entry; nor even then in the case of a permit for unloading, unless it be for unloading foreign goods. I must beg leave to differ from them for the following reasons:
Congress appear to have thought the receiving of, and qualifying to, a manifest, to be a work deserving of particular notice:
By thus noticing it, they indicate their sense, that it merits some allowance:
By placing it in the same sentence with the entry of an inward Cargo, it would seem to be implied that they both stand upon an equally respectable footing, and are entitled to an equal reward.
The law does not authorise an apportionment of the sixty cents between the two services; and without doing so the receiving of and qualifying to a manifest, must according to their doctrine, be often without emolument; that is when it is separated from an entry of an inward Cargo.
I am aware of some forcible objections—
1st Obj.   The copulative and combines the two in one.

Answ.   If they be distinct things, the Copulative is more proper than the disjunctive. That they are so in some instances at least, has been shewn. It may be added, that unless they were considered as distinct, it was unnecessary to mention the receiving of and qualifying to the Manifest. Nay, when literal construction is pressed, does not the repetition of the word for give it the air of a new topick?
2d Obj.   The Legislature have not united any two other services in the same sentence; although they might easily have thrown together the permit to land goods of foreign growth and manufacture, and the taking of a bond, each of which is assessed at twenty cents.
Answ. This circumstance is too slight to become a datum of reasoning; although probably the greater affinity between the two first services, than between the two last might have insensibly caused the junction of the former, and the severance of the latter.
3 Obj.   The law annexes no fees to a permit for landing goods of the growth of the United States, and it may be as well presumed, that the Act in question was designedly omitted, as to a separate compensation.
Answ.   This mode of argument can never be safe. On this occasion it is certainly erroneous; because the service is not omitted as in the case put, but is recognized as worthy of compensation.
Still, however, I must own, that this difficulty remains upon my mind. Manifests are often received and qualified to, when they are indispensable preliminaries to entries of an inward Cargo, and permits for which allowances are made. It strikes me as being right in itself, that Congress should have distinguished between manifests under different circumstances; and have established a fee for some, and excluded it from others. But their language is my guide. I cannot understand the same words in two different senses; nor can I degrade from a title to a fee that act, which they have thought proper to dignify with it. I must therefore say, that, in my judgment, the Collectors may demand sixty cents for every entry of an inward cargo, and sixty cents for receiving of and qualifying to every manifest of vessels, licensed to trade, under the Coasting law. I appeal also to the word “every,” as illustrating and confirming this opinion.

I have the honor, Sir, to be,   With great esteem,   Your most obedient Servant,
Edm. Randolph.
The Secretary of the Treasury.
